    Case 21-03000-sgj Doc 8 Filed 01/06/21              Entered 01/06/21 20:17:16           Page 1 of 6




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for Highland Capital Management, L.P.


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
Plaintiff,
                                                             §
                                                             §   21-03000-sgj
vs.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT FUND
                                                             §
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                             §
HIGHLAND INCOME FUND, NEXPOINT

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:41860.3 36027/002
  Case 21-03000-sgj Doc 8 Filed 01/06/21             Entered 01/06/21 20:17:16     Page 2 of 6




STRATEGIC OPPORTUNITIES FUND,
NEXPOINT CAPITAL, INC., AND CLO
HOLDCO, LTD.,

                                 Defendants.

           PLAINTIFF’S MOTION FOR EXPEDITED HEARING ON ITS
        EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
         AND PRELIMINARY INJUNCTION AGAINST CERTAIN ENTITIES
           OWNED AND/OR CONTROLLED BY MR. JAMES DONDERO

       Highland Capital Management, L.P., the plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”) and the debtor and debtor-in-possession (the “Debtor”

or “Highland”) in the above-captioned chapter 11 case (“Bankruptcy Case”), hereby files this

motion (the “Motion to Expedite”) requesting that an expedited hearing be set on Debtor’s

Emergency Motion for a Temporary Restraining Order and Preliminary Injunction against

Certain Entities Owned and/or Controlled by Mr. James Dondero [Adv. Dkt. No. 2] (the

“Motion”) for January 13, 2021 at 9:30 a.m. or as soon thereafter as counsel can be heard. In

support of the Motion to Expedite, the Debtor respectfully states the following:

                            I.        JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334(b). The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The predicates for the relief requested in the Motion are sections 105(a) and

362(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9006 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                      II.      BACKGROUND

       4.      On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District of


                                                 2
     Case 21-03000-sgj Doc 8 Filed 01/06/21                    Entered 01/06/21 20:17:16    Page 3 of 6




Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

           5.       On October 29, 2019, the Official Committee of Unsecured Creditors (the

“Committee”) was appointed by the U.S. Trustee in the Delaware Court. On December 4, 2019,

the Delaware Court entered an order transferring venue of the Debtor’s Bankruptcy Case to this

Court [Docket No. 186]. 2

           6.       The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor and debtor-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in this

chapter 11 Bankruptcy Case.

           7.       On December 29, 2020, the Debtor filed the Motion seeking entry of a temporary

restraining order and preliminary injunction enjoining Highland Capital Management Fund

Advisors, L.P. (“HCMFA”), NexPoint Advisors, L.P. (“NPA,” and together with HCMFA, the

“Advisors”), Highland Income Fund, NexPoint Strategic Opportunities Fund, NexPoint Capital,

Inc. (collectively, the “Funds”), and CLO Holdco, Ltd. (“CLO Holdco” and together with the

Advisors and the Funds, the “Defendants”) from: (a) interfering with or otherwise impeding,

directly or indirectly, the Debtor’s business, including but not limited to the Debtor’s (i)

management of the CLOs, 3 (ii) decisions concerning the purchase or sale of any assets on behalf

of the CLOs, or (iii) contractual right to serve as the portfolio manager (or other similar title) of

the CLOs; (b) otherwise violating section 362(a) of the Bankruptcy Code; (c) seeking to

terminate the portfolio management agreements and/or servicing agreements between the Debtor

and the CLOs (collectively, (a)-(c) constitute the “Prohibited Conduct”); (d) conspiring,

2
    All docket numbers refer to the docket maintained by this Court.
3
  Capitalized terms not otherwise defined in this Motion have the meanings ascribed to them in the Debtor’s
Memorandum of Law in Support of Its Motion for a Temporary Restraining Order and Preliminary Injunction
against Certain Entities Owned and/or Controlled by Mr. James Dondero filed contemporaneously with the Motion.

                                                           3
  Case 21-03000-sgj Doc 8 Filed 01/06/21             Entered 01/06/21 20:17:16      Page 4 of 6




colluding, or collaborating with (x) Mr. Dondero, (y) any entity owned and/or controlled by Mr.

Dondero, and/or (z) any person or entity acting on behalf of Mr. Dondero or any entity owned

and/or controlled by him, to, directly or indirectly, engage in any Prohibited Conduct; and (e)

engaging in any Prohibited Conduct with respect to any of the Successor Parties.

                          III.    ARGUMENT AND AUTHORITIES

       8.      Pursuant to section 105(a) of the Bankruptcy Code, the Court “may issue any

order … that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

Furthermore, pursuant to Bankruptcy Rule 9006, the Court may, for cause shown, reduce the

notice period required prior to a hearing.

       9.      A prompt hearing is necessary because absent the relief requested in the Motion,

the Debtor’s ability to adequately and independently manage its operations and fulfill its

contractual obligations pursuant to its CLO management agreements without interference or

threats from Defendants will be compromised.          Moreover, absent the relief requested in the

Motion, Defendants could continue to engage in the Prohibited Conduct, which could jeopardize

the Debtor’s efforts to confirm its Plan and put the Debtor’s assets and creditors’ recoveries at

risk. In brief, absent injunctive relief, there is substantial risk that the Debtor’s estate will be

harmed. It is therefore vital that the Court consider the Motion on an expedited basis. Pursuant

to the Certificate of Conference set forth below, counsel for the Debtor has conferred with

counsel for the Defendants, and Defendants are unopposed to having the Motion heard on

January 13, 2021 at 9:30 a.m.

       10.     Notice of the proposed expedited hearing will be provided to counsel for

Defendants by email and overnight mail. Such notice is sufficient because the relief requested in

the Motion is sought against Defendants, and Defendants will have actual notice of the Debtor’s



                                                 4
  Case 21-03000-sgj Doc 8 Filed 01/06/21                Entered 01/06/21 20:17:16   Page 5 of 6




Original Complaint for Declaratory and Injunctive Relief (the “Complaint”), the Motion, and the

issues raised therein prior to the date of the proposed hearing.

       11.     The Debtor is requesting an expedited hearing on the Motion on January 13, 2021

at 9:30 a.m., or at the Court’s earliest available opportunity thereafter.

Dated: January 6, 2021.                     PACHULSKI STANG ZIEHL & JONES LLP
                                            Jeffrey N. Pomerantz (CA Bar No. 143717)
                                            Ira D. Kharasch (CA Bar No. 109084)
                                            John A. Morris (NY Bar No. 266326)
                                            Gregory V. Demo (NY Bar No. 5371992)
                                            Hayley R. Winograd (NY Bar No. 5612569)
                                            10100 Santa Monica Blvd., 13th Floor
                                            Los Angeles, CA 90067
                                            Telephone: (310) 277-6910
                                            Facsimile: (310) 201-0760
                                            Email: jpomerantz@pszjlaw.com
                                                    ikharasch@pszjlaw.com
                                                    jmorris@pszjlaw.com
                                                    gdemo@pszjlaw.com
                                                    hwinograd@pszjlaw.com

                                            -and-
                                            HAYWARD PLLC
                                            /s/ Zachery Z. Annable
                                            Melissa S. Hayward
                                            Texas Bar No. 24044908
                                            MHayward@HaywardFirm.com
                                            Zachery Z. Annable
                                            Texas Bar No. 24053075
                                            ZAnnable@HaywardFirm.com
                                            10501 N. Central Expy, Ste. 106
                                            Dallas, Texas 75231
                                            Tel: (972) 755-7100
                                            Fax: (972) 755-7110
                                            Counsel for Highland Capital Management, L.P.




                                                    5
  Case 21-03000-sgj Doc 8 Filed 01/06/21         Entered 01/06/21 20:17:16   Page 6 of 6




                           CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that, on January 6, 2021, counsel for the Debtor
communicated with counsel for the Defendants regarding the relief requested in the foregoing
Motion to Expedite. Counsel for the Defendants advised that Defendants are unopposed to
having the Motion heard on an expedited basis on January 13, 2021 at 9:30 a.m.

                                              /s/ Zachery Z. Annable
                                              Zachery Z. Annable




                                             6
